Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The preliminary amendment filed on May 7, 2020 cancelled claims 1-45 and new Claims 46-65 were added. Thus, the currently pending claims addressed below are claims 46-65.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-45 of U.S. Patent No. 8,135,505. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the limitations of the instant Application are embedded in those of the identified Patent in order to achieve the end result of providing information to the user based on location information gathered over time and a current location of the user.
Claim 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 8,756,011. Although the claims it would have been obvious to one of ordinary skill in the art that the limitations of the instant Application are embedded in those of the identified Patent in order to achieve the end result of providing information to the user based on location information gathered over time and a current location of the user.
Claim 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,546,323. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the limitations of the instant Application are embedded in those of the identified Patent in order to achieve the end result of providing information to the user based on location information gathered over time and a current location of the user.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-65 are directed to a system, method, and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
46-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receive location information associated with a location of one or more devices in a spatial radius over a period of time; 
calculate location invariance measures with respect to the spatial radius over the period of time; 
determine updated location information associated with the one or more devices based on the location invariance measures; and 
generate one or more advertisements for the one or more devices based on the updated location information. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results, and generate tailor content based on the results. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of one or more computers, one or more storage devices, one or more location detecting devices. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more computers, one or more storage devices, one or more location detecting devices to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs 15 and 74, as well as figure 11 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to 
storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform functions; and
receive location information associated with a location of one or more devices in a spatial radius over a period of time.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 47-55; 57-62 and 64-65 appear to merely further limit the abstract idea by performing the additional step of obtaining activity information related to the updated location information and associated with the one or more devices, wherein the activity information indicates one or more activities predicted to be conducted by users of the one or more devices which would be considered part of the abstract idea (Claim 47, 57 and 64); further limiting the type of data used to generate the advertisement (Claims 48, 50-51, 58 and 60-61); performing the additional step of determining, based on the updated location information and the activity information, contextual information comprising one or more relationships between the users of the one or more devices which would be considered part of the abstract idea (Claim 49, 59, and 65); performing the additional step of identifying activities anticipated to interest a subset of the users of the one or more devices based on the updated location information and the activity information which would be considered part of the abstract idea (Claim 52 and 62); perform the additional step of determining that a plurality of the i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have not previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 46-65 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 53 recites: “determine that a plurality of the one or more devices are acting together or otherwise engaged in a common activity at a point of interest”.  Thus, the claim is broad enough to encompass determining that a plurality of the one device are acting together or otherwise engaged in a common activity at a point of interest.  The applicant specification neither has support for determining that one device are acting together or otherwise engaged in a common activity at a point of interest, nor describes a situation in which one device might be considered to be acting together or otherwise engaged in a common activity at a point of interest.  The applicant’s specification does disclose in paragraph 17 that the invention can determine that multiple users are acting together or otherwise engaged in a common activity at a point of interest but appears to require at least two devices to perform this determination.

Possible Allowable Subject Matter
Claims 46-65 would be allowable over the prior art if the applicant is able to overcome the Double Patenting, 35 USC 101 rejections and 35 USC 112, first paragraph rejection above.
The following is a statement of reasons for the indication of allowable subject matter: The examiner has been able to find prior art (See the prior art of Herz et al.: PGPUB: US 2006/0069749) that discloses a system, a computer implemented method, and a computer program product that comprises one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to:
 receive, from one or more location detecting devices, location information associated with a location of one or more devices in a spatial radius over a period of time;
obtain activity information related to the location information and associated with the one or more devices, wherein the activity information indicates one or more activities conducted by the users of the one or more devices;
determine, based on the obtained location information and the obtained activity information, contextual information comprising one or more relationships between users of the one or more devices, wherein the one or more relationships indicate at least one location anticipated to be of interest to the one of more uses of the one or more devices; and

The examiner has also found prior art (see prior art of Gayama: PGPUB 2002/0156830) that discloses:
determining a user’s current location or predicted destination based on the user’s usual location during the time period and providing information relevant to the user’s usual location during the time period.
However, the examiner has been unable to find prior art that discloses:
calculate location invariance measures with respect to the spatial radius over the period of time; and
determine updated location information associated with the one or more devices based on the location invariance measures.
Thus, the claims recite subject matter that would be allowable over the prior art if the applicant is able to overcome the Double Patenting, 35 USC 101 rejections and 35 USC 112, first paragraph rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kostov et al. (Analysis of appropriate timing for information notification based on indoor user's location transitions", January 2006, Fourth Annual IEEE International Conference on Pervasive Computing and Communications, pgs 472-475) which discloses an analysis of advertisement effectiveness based on a user location and subsequent changes in location using temporal data regarding the time at the user location and the time since leaving the user location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621